DETAILED ACTION
This Office Action is in response to Applicants Application filed on July 20, 2021.  Claim 1 has been canceled.  Applicant newly add claims 2-21.  Newly added claims 2-21 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/22, 4/29/22 and 6/14/22 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of the cross reference to related applications in paragraph 0001 needs to be updated.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,076,024. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-21 of the present application are broader in scope and thus encompass the subject matter already claimed in allowed U.S. Pat. No. 11,076,024.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (hereinafter, “Cheng”, U.S. Pat. No. 10,212,178) in view Lim et al (hereinafter, “Lim”, U.S. Pub. No. 2017/0187835)..
As per claims 2, 12, 18 and 21, Cheng discloses an apparatus, a tangible computer readable storage medium, and method comprising: 
at least one memory (col. 3, lines 21-25); 
instructions in the apparatus (col. 3, lines 43-54); and 
processor circuitry to execute the instructions (col. 3, lines 43-54) to: 
initiate a probe of a first device, the probe to extract information from the first device including at least one of a communication configuration or connections associated with the first device (col. 9, lines 24-39; Cheng discloses initiating a probe of an  Internet of things (IOT)  device);
 generate a profile of the first device using the information extracted in response to the probe (col. 32, lines 8-20; Cheng discloses generating a profile using information from the packet inspection);
 identify the first device based on the profile (col. 32, lines 8-20; Cheng discloses identify an IOT device); 
determine a plugin for communication between the first device and the hub device based on the identification of the first device; and 
trigger provisioning of the plugin to the first device.
However, Cheng does not explicitly disclose:
the first device to connect to a hub device,
determine a plugin for communication between the first device and the hub device based on the identification of the first device; and 
trigger provisioning of the plugin to the first device.
Lim discloses technologies for unified and modular gateway abstraction comprising:
the first device to connect to a hub device (paragraph 0025; Lim discloses an IOT device connect to a gateway),
determine a plugin for communication between the first device and the hub device based on the identification of the first device (paragraphs 0027, 0045 and 0061; Lim discloses an application and protocol plug-in to install plug-ins to enable communication between the gateway and IOT device); and 
trigger provisioning of the plugin to the first device (paragraphs 0045 and 0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cheng by incorporating or implementing an application and protocol to install plug-ins in the IOT device for enabling communication between the gateway and IOT device.
As per claim 3, Cheng discloses:
wherein the first device includes an Internet of Things device (col. 5, lines 39-40)
As per claim 4, Cheng discloses:
wherein the first device includes at least one of an Internet Protocol communication device or a wireless mesh communication protocol device (col. 5, lines 45-59).
As per claim 5, Cheng discloses the invention substantially as claims discussed above.
However, Cheng does not explicitly disclose:
wherein the hub device includes a gateway device for a network.
Lim discloses technologies for unified and modular gateway abstraction comprising:
wherein the hub device includes a gateway device for a network (paragraphs 0045 and 0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cheng by incorporating or implementing a gateway device to communicate with IOT devices in a timely and efficient manner.
As per claims 6, 13 and 19, Cheng discloses the invention substantially as claims discussed above.
However, Cheng does not explicitly disclose:
wherein the probe includes a query of one or more messages based on at least one of a hardware identifier, a network message, or a protocol exchange.
Lim discloses technologies for unified and modular gateway abstraction comprising:
wherein the probe includes a query of one or more messages based on at least one of a hardware identifier, a network message, or a protocol exchange (paragraph 0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cheng by incorporating or implementing a query in the probe for determining the capabilities of the IOT/field devices in a timely and efficient manner.
As per claim 7, Cheng discloses the invention substantially as claims discussed above.
However, Cheng does not explicitly disclose:
wherein the plugin is software that adds a feature to the first device.
Lim discloses technologies for unified and modular gateway abstraction comprising:
wherein the plugin is software that adds a feature to the first device (paragraphs 0045 and 0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cheng by incorporating or implementing an application and protocol to install plug-ins in the IOT device for enabling communication between the gateway and IOT device
As per claims 8 and 15, Cheng discloses the invention substantially as claims discussed above
However, Cheng does not explicitly disclose:
wherein the feature includes a mapping from a first domain to a second domain and an associated a data model representation.
Lim discloses technologies for unified and modular gateway abstraction comprising:
wherein the feature includes a mapping from a first domain to a second domain and an associated a data model representation (paragraph 0027).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cheng by incorporating or implementing a plug-in database to store and map plug-ins to install a plug-in on an IOT device at runtime.
As per claims 9 and 14, Cheng discloses:
wherein the information extracted in response to the probe comes from a plurality of network layers for the first device (col. 32, lines 8-20).
As per claims 10, 16 and 20, Cheng discloses the invention substantially as claims discussed above.
However, Cheng does not explicitly disclose:
wherein the processor circuitry is to select the plugin of a plurality of plugins from a cloud-based plugin infrastructure.
However, Cheng does not explicitly disclose:
wherein the plugin is software that adds a feature to the first device.
Lim discloses technologies for unified and modular gateway abstraction comprising:
wherein the processor circuitry is to select the plugin of a plurality of plugins from a cloud-based plugin infrastructure (paragraphs 0045 and 0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cheng by incorporating or implementing an application and protocol to install plug-ins in the IOT device for enabling communication between the gateway and IOT device
As per claims 11 and 17, Cheng further discloses:
a communication interface to detect the first device using at least one of a multicast or a periodic scan (col. 4, lines 23-31 and col. 5, lines 60-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
September 27, 2022